DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/20/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 08/20/2021. The information disclosed therein was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a command" in lines 13-14 is unclear if this is the same command cited in line 7, if this is the same command, please change it to “the command”, if this is a new command please differentiate it from what is cited in line 7.  There is insufficient antecedent basis for this limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 2-8 are rejected because of their dependency to the rejected base claim 1.
Claim 9 recites the limitation "processing the command" in 12, is unclear which command is being processed? Is it the command cited in line 7 or lines 10-11? There is insufficient antecedent basis for this limitation in the claim? Please make any required analogous changes in the dependent claims. Claims 10-14 are rejected because of their dependency to the rejected base claim 9.
Claim 15 recites the limitation ", the clock indexes, the clocks, the selected clock index, the clocks and the selected data piece" in lines 7-14, there are insufficient antecedents’ basis for these limitations in the claim. Please make any required analogous changes in the dependent claim. Claim 16 is rejected because of their dependency to the rejected base claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grosz et al (US20200003833 FIG 1; [0029] discloses clock frequency matching the clock frequency of one or more memory devices 145 or controller 125). 
Nazarian et al (US9727258 FIG 3; unit 304 communication with 102 and able to determine a match delay to a NAND clock). 
Balko et al (US20130041925; FIG 1 [0049] discloses controller 127, and parser 142). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827